Citation Nr: 0302027	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for genitourinary 
disorder.  

4.  Entitlement to service connection for bilateral knee 
disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  

(The issue of entitlement to service connection for a 
gastrointestinal disorder manifested by blood in the urine 
will be the subject of a later decision.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant had a period of active 
duty for training from July 24, 1990, to November 28, 1990, 
and that he later served on active duty from January 3, 1991, 
to May 14, 1991, which included service from January 25 to 
April 23, 1991, in Southwest Asia during the Persian Gulf 
War.  

Service connection was denied for a seizure disorder by a 
March 1993 rating decision, and that decision became final 
when the appellant did not timely perfect an appeal of the 
decision after receiving a statement of the case (SOC) in 
August 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

The appellant appears to seek to reopen a claim for 
entitlement to service connection for defective hearing.  
This claim is not inextricably intertwined with the current 
claim and has not been developed for appellate consideration 
by the RO.  Therefore, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The appellant had active military duty in Southwest Asia 
from January 25, 1991, to April 23, 1991.  

2.  The appellant is not shown to be a combat veteran.  

3.  An acquired psychiatric disorder is not shown to have 
been present during the appellant's active military service 
or for several years thereafter.  

4.  There is no corroborative evidence that the appellant was 
exposed to stressors in the Persian Gulf War that he claims 
resulted in PTSD.  

5.  The appellant is not shown to have any clinical 
manifestation of a genitourinary disorder or genitourinary 
symptomatology.  

7.  The appellant is shown to have bilateral chondromalacia 
of the patella, which was not present in service or for 
several years after his separation from active duty in May 
1991.  

8.  The veteran experienced right ear tinnitus in service, 
and the evidence demonstrates that current tinnitus is 
related to his active duty.  

9.  Service connection for a seizure disorder was denied in a 
March 1993 rating decision, which became final when the 
appellant failed to timely perfect an appeal of the decision 
following the issuance of a SOC in August 1993.  

10.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a seizure disorder has not been 
submitted since the March 1993 rating decision.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by military service, nor may a 
psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The appellant's skin disease is not shown to be due to 
undiagnosed illness as a result of service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

3.  The appellant's folliculitis was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

4.  The appellant is not shown to have genitourinary 
symptomatology that is due to undiagnosed illness as a result 
of service in Southwest Asia during the Persian Gulf War. 
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

5.  A genitourinary disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

6.  The appellant's bilateral chondromalacia patella was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

7.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

8.  The March 1993 rating decision, which denied service 
connection for a seizure disorder, is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992); currently 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 3.104, 20.302(b), 20.1103 (2002).

9.  New and material evidence has not been submitted since 
the March 1993 rating decision, and the claim of entitlement 
to service connection for a seizure disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  .  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the 
November 1997 rating decision, the March 1998 statement of 
the case (SOC) and the August 2002 supplemental statement of 
the case (SSOC) of the evidence necessary to substantiate his 
claims of entitlement to service connection for an acquired 
psychiatric disorder including PTSD, a skin disorder, a 
gastrointestinal disorder, a genitourinary disorder, 
bilateral knee disability, tinnitus, and a seizure disorder, 
and of the applicable laws and regulations.  In June 1996 and 
October 1999, the RO sent the appellant letters informing him 
as to what evidence was necessary from him in order for VA to 
grant his claim.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  Additionally, 
along with a copy of the November 1997 rating decision, the 
appellant was sent a VA Form 4107 explaining his rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decision, the SOC, and the SSOC, 
along with the October 1997 VA letter, adequately informed 
the appellant of the evidence needed to substantiate his 
claim and complied with VA's notification requirements that 
are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the appellant's service 
medical records and VA and private medical treatment records 
since service.  Further, in keeping with the duty to assist, 
the appellant was provided VA examinations in April 1996, 
October 1996, September 1997, October 1997, and July 2002.  
The appellant has not identified any additional records that 
may still be outstanding.  

The Board notes that the appellant has been afforded the 
opportunity to present argument at May 1999 Travel Board 
hearing, the transcript of which is of record.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
assist and under the circumstances of this case.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate a blind, 
unquestioning adherence in the face of overwhelming evidence 
in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and a psychosis or an epileptic 
disorder becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

(b) For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1)affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

I.  PTSD

The appellant contends that he has PTSD as a result of 
traumatic events to which he was exposed in Southwest Asia 
during the Persian Gulf War, including when he participated 
in the severe beating of an unruly prisoner of war whom he 
was guarding.  He described guilt feelings about the beating 
at his May 1999 Travel Board hearing, and indicated that 
after it happened he was told to deny the incident.  

The record reflects that the appellant served in Southwest 
Asia during the Persian Gulf War.  His service medical 
records show no complaint or treatment for any psychiatric 
problem.  

The appellant's initial psychiatric complaint was in January 
1995 when he was seen at a VA psychiatric clinic.  He related 
that he had not been in combat, but had seen one dead 
American and dead Iraqis lying in trucks.  He indicated that 
he was experiencing intrusive thoughts and flashbacks about 
being scared in the desert and an incident during the Persian 
Gulf War when he and some other guards at a Prisoner-of-War 
(POW) camp beat an unmanageable prisoner.  The interviewing 
psychologist reported that the appellant probably had PTSD.  
Subsequently dated VA outpatient records, in March 1995 and 
August 1995, listed diagnoses of PTSD.  

Since 1995, the appellant has been seen on several occasions 
for evaluation of his psychiatric problems, and he has been 
consistently diagnosed with PTSD.  At an April 1996 VA 
psychiatric examination, he stated that while stationed in 
Saudi Arabia during the Persian Gulf War he had been shot at 
on nighttime perimeter duty and had been involved in beating 
a prisoner at the POW camp where he was a guard.  He 
indicated that he had been told to deny the occurrence of the 
beating incident.  He described flashbacks about the beating 
incident which left him anxious and depressed, nightmares 
from which he would awaken thinking someone was chasing him, 
guilt feelings, avoidance of movies and television about 
people who looked Middle Eastern, and hyperalertness/startle 
response upon hearing loud noises.  He reported that he felt 
estranged from people, that he was emotionally numb in 
relationships, and that he had no interests or social life.  
He explained that he was married but separated from his 
spouse because of his rage reactions and inability to control 
his temper.  The diagnosis was PTSD.  

A VA psychological evaluation was performed in December 1996.  
The appellant denied having ever fired his weapon during the 
Persian Gulf War, or being wounded, although he had been 
subjected to "pot shots" sometimes while walking the camp 
perimeter at nights.  He reported that none of his buddies 
had been killed in combat.  He indicated that he had been 
exposed to dead bodies in the camp hospital where he worked.  
The interviewing psychologist noted that the appellant's 
stressors had been seeing dead bodies and being involved in 
beating a POW with other guards after losing control while 
attempting to subdue the prisoner.  The appellant stated that 
he had tried to locate the POW at a later date but was 
discouraged from acknowledging the event had happened.  He 
now feared the POW had died.  The psychologist reported that 
the appellant was experiencing many PTSD symptoms, such as 
nightmares, flashbacks, psychological distress with 
reminders, avoidance, emotional detachment and numbing, loss 
of interest in previously enjoyed interests or the company of 
others, psychogenic amnesia, difficulty sleeping, 
irritability, explosiveness, hypervigilance, and exaggerated 
startle response.  It was noted that he had scored 151 on the 
Mississippi Scale for Combat-Related PTSD in April 1995, 
which was well above the cut-off score of 107, and had shown 
clinical depression symptoms on the Beck Depression Inventory 
in August 1995.  The diagnoses were chronic PTSD and severe 
major depressive disorder.  

When interviewed for a September 1997 social survey, the 
appellant described the incident in Saudi Arabia where he and 
several other POW guards beat an unruly prisoner, who died as 
a result of being beaten with bamboo sticks.  

At an October 1997 VA psychological evaluation, the appellant 
indicated that he had never been in combat or a life-
threatening situation while in Southwest Asia during the 
Persian Gulf War, and that no one he knew had been a casualty 
in the Desert Storm.  He did report having seen one dead 
American soldier and many dead Iraqi soldiers.  The only 
significant Persian Gulf War traumatic experience he 
described involved his participation in the severe, possibly 
fatal, beating of a POW, which had led to distressing 
recollections, recurring dreams, and flashbacks, but no 
avoidance as to talking about the incident.  The diagnoses 
were chronic PTSD and dysthymia.  

The appellant has submitted several statements from family 
members, fellow servicemen, friends, and employers, dated in 
1998 and 1999, some of which describe his psychiatric 
symptoms since service.  Additionally, the appellant and his 
spouse presented testimony at a May 1999 Travel Board hearing 
regarding the appellant's psychiatric problems.  

In January 2000, the RO requested a records search for 
validation of the veteran's claimed stressors from the U.S. 
Armed Forces Service Center for Research of Unit Records 
(USASCRUR).  The claimed stressors included reports of 
occasional small arms fire while on duty; reports of his 
having taken part in the beating of an Iraqi prisoner of war 
(POW); and reports of having been attacked by 3 persons in a 
white pick-up truck that resulted in the death of at least 
one attacker.  In response, USASCRUR indicated that they were 
unable to located documentation that would verify the claimed 
stressors.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  See 
also Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, the 
question of a stressor also bears upon credibility 
determinations, as certain veterans who engaged in combat 
with the enemy gain evidentiary presumptions.  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred 
if the veteran was not engaged in combat. 38 C.F.R. 3.304(f).  
The existence of an event alleged as a stressor that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Board notes 
that the appellant has indicated on more than one occasion 
that he was never in combat or a life-threatening situation 
while in Southwest Asia during the Persian Gulf War.  
Therefore, because the evidence presented in this case shows 
that the appellant is not a combat veteran, it must be 
determined whether there is credible supporting evidence that 
the claimed in-service stressors occurred.  See 38 C.F.R. 
§ 3.304(f).  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD.  
Although he is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of the claim are in an approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the overwhelming preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  As stated by the Court, where the 
preponderance of the evidence is against the claim, the 
veteran loses and the benefit of the doubt doctrine has no 
application.  Id. at 56.  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in approximate balance.  Id. at 58.  
In this case, as will be shown below, the preponderance of 
the evidence is against the claim.  See also 38 U.S.C.A. § 
5107 (West Supp. 2002).  

After a careful review of the evidence, the Board finds that 
the appellant has not provided any credible evidence in 
support of his alleged stressors that occurred during his 
duty in the Persian Gulf.  Attempts to verify his claimed 
stressors by USASCRUR were unsuccessful and there is no 
corroborative evidence that any of the claimed events took 
place.  Furthermore, his alleged stressors are vague and 
inconsistent to such an extent as to lack credibility.  He 
has offered no credible supporting evidence that any version 
of the beating event as he reported it occurred.  
Additionally, his accounts with respect to the beating 
inflicted on the POW in Saudi Arabia have been inconsistent, 
in that on some occasions he indicated not knowing whether 
the POW had died as a result of the beating, and on another 
occasion, indicated that the beating had resulted in the 
POW's death.  

Because of the vagueness and inconsistency of his accounts 
relating to the alleged stressor, the lack of any credible 
supporting evidence for such accounts, the Board finds that 
the appellant's alleged stressors have no probative value or 
credibility.  In reaching this conclusion, the Board has 
taken into consideration the Court's determination in Cohen, 
supra.   In Cohen, the Board had conceded that a stressor 
existed and, more importantly, the Board had not expressly 
found that the claimant lacked credibility.  In this case, 
the Board has not conceded that the claimed stressful event 
of helping to beat a POW to death, reported by the appellant, 
occurred.  

Furthermore, it is determined that the lack of specific 
detail and inconsistencies in the veteran's accounts, coupled 
with contradictory service-related evidence, demonstrates 
that his accounts lack credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  That is, there is no corroboration of 
the stressors by any other source and his accounts of the 
event are lacking in the necessary detail and consistency to 
enable VA to make any further attempt to confirm the events.  

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions linking the diagnoses of PTSD to the 
reported Persian Gulf War-related stressor, the Board must 
find that these medical opinions carry no probative value 
because the appellant's accounts of his alleged stressors are 
not supported by credible evidence.  

Because his statements have not been found to be credible, 
his claim for service connection of PTSD must be denied, even 
if it were presumed that the veteran did have a valid 
diagnosis of PTSD linked to service, which the Board believes 
to not be the case here.  See Cohen, 10 Vet. App. at 147; 
Wilson, supra.  Additionally, because the evidence shows no 
manifestation of a psychiatric disorder in service, or of a 
psychosis within the first year after the appellant's 
separation form active service, the Board is unable to 
identify a basis to grant service connection for any other 
acquired psychiatric disorder.  

II.  A Skin Disorder

The appellant argues that he has a skin condition that is 
related to an undiagnosed illness he contracted during his 
period of active service in Southwest Asia during Operation 
Desert Storm.  The Board notes that his service medical 
records do not reveal any complaint or finding of skin 
problems.  

The April 1996 VA medical examination revealed brownish 
hyperpigmentation on isolated areas of both upper 
extremities, including the shoulders, which appeared to be 
scarring of previous small irritation on the skin.  The 
examiner likened it to miliaria that had healed after 
scratching had opened the skin, leaving a mild brownish 
pigmentation.  The diagnosis was a rash more prominent on 
both upper extremities and along both shoulders, which might 
be miliaria.  

At an October 1996 VA skin examination, the appellant 
complained of a six year history of a rash affecting the 
head, arms, and occasionally the chest and legs.  He 
described clear vesicles, some with white fluid, that itched 
and hurt, and left scars, and which was worse in the winter 
and improved with the sun.  Examination revealed 
hyperpigmented macules, some excoriated, on the upper arms, 
the forearms, and the back, with a few on the lower legs, but 
none on the palms or feet.  An excoriated lesion was seen on 
the dorsum of the right hand, and there was pitting of the 
nails.  There were no vesicles or oral lesions.  The examiner 
described the skin problem as post inflammatory 
hyperpigmentation in macules and pitting nails, primarily on 
the arms and upper back.  He stated that he was unable to 
diagnose the condition at the current time but would have the 
appellant return when active vesicles/lesions were present 
for a skin biopsy.  

At a September 1997 VA examination, flat, reddish lesions 
were noted sporadically across the appellant's back, upper 
abdomen, and arms, with some being faded.  He stated that the 
lesions, which had been present since his return from the 
Persian Gulf War, were worse in winter and itched.  The 
diagnosis was persistent dermatitis on the back, arms, and 
abdomen.  

The appellant underwent a VA skin examination in July 2002, 
at which time he reported that he had begun to experience 
lesions on his limbs six to eight months after his return 
from Saudi Arabia.  He indicated that he had used 
hydrocortisone creams or triple antibiotics, which had 
provided some healing, with scars.  The examiner noted three 
lesions on the appellant's arms and one on the right thigh, 
"folliculo-centered" with redness, tenderness, and warmth.  
The diagnosis was mild to moderate folliculitis, which the 
examiner stated was a common disorder and acquired post 
service.  

Because the medical evidence presented in this case 
associates the appellant's skin disorder with a known 
clinical diagnosis, folliculitis, and there is an absence of 
affirmative evidence to contradict such a diagnosis, the 
Board finds that the preponderance of the evidence is against 
the claim that the appellant's skin disorder is attributable 
to an undiagnosed illness.  Therefore, entitlement to service 
connection for a skin disorder pursuant to the criteria of 
38 C.F.R. § 3.317 is not warranted, as such may not be 
granted where the symptomatology may be attributed to a know 
clinical diagnosis. 

The service medical records reveal no complaint or finding of 
skin disorder.  The appellant's initial complaint and 
manifestation of a skin problem was several years after his 
May 1991 separation from active duty.  Hence, there are no 
clinical findings that would provide evidence with which the 
Board could grant service connection for folliculitis as 
being incurred in service.  The veteran himself has 
attributed the onset of pertinent disability to a date after 
service discharge.  

The appellant submitted a statement from his mother in which 
she referenced his skin problems.  Additionally, the 
appellant and his spouse presented testimony at the May 1999 
Travel Board hearing about his skin problems.  

As noted above, the appellant's statements, along with the 
one from his mother, and the testimony from the appellant and 
his spouse at the May 1999 Travel Board hearing, associating 
the appellant's skin problem with an undiagnosed illness, 
have been introduced into the record.  However, those 
statements and testimony do not qualify as competent medical 
evidence supporting his contentions regarding his claim of 
entitlement to service connection for a skin disorder due to 
an undiagnosed illness because the persons providing such lay 
statements have not shown, nor claimed, that they are medical 
experts, capable of rendering medical opinions.  Therefore, 
such opinions are insufficient to demonstrate that the 
appellant's skin problem is due to an undiagnosed illness, or 
that folliculitis to which the skin disorder is attributable 
is related to active duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

III.  A Genitourinary Disorder

The appellant maintains that he has a genitourinary disorder 
manifested by blood in his urine as a result of contracting 
an undiagnosed illness in the Persian Gulf War.  He presented 
testimony at the May 1999 Travel Board hearing about passing 
blood in his urine shortly after his return from Southwest 
Asia and about current problems with kidney stones.  

Service medical records show no complaint or finding of any 
genitourinary disability, including blood in the urine.  
Although the appellant gave a history of blood in his urine 
at the September 1997 VA medical examination, stating that he 
had last seen blood in his urine a couple of weeks before, 
and at the October 1997 VA epilepsy examination, the 
postservice medical evidence does not show any clinical 
finding that demonstrates the appellant has blood in his 
urine or any other genitourinary symptomatology.  An October 
1997 VA urine test was negative for blood in the appellant's 
urine.  

In the absence of any clinical findings or objective evidence 
indicating that the appellant has any signs or symptoms 
indicating the presence of genitourinary disability, the 
Board is unable to identify a basis to grant service 
connection for a genitourinary disorder, either as being due 
to an undiagnosed illness related to the Persian Gulf War or 
as having been incurred in service.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for a genitourinary disorder due to an 
undiagnosed illness.  Instead, he has only offered his own 
rather general arguments to the effect that he has a 
genitourinary disorder, manifested by blood in his urine, 
that is due to an undiagnosed illness related to the Persian 
Gulf War, along with his testimony at the May 1999 Travel 
Board hearing describing blood in his urine in service and 
since.  It is noted that the appellant has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a genitourinary disorder, manifested 
by blood in his urine, that is either due to an undiagnosed 
illness related to the Persian Gulf War or that had its 
origin in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

IV.  Bilateral Knee Disability

The appellant contends that he has bilateral knee disability, 
which he testified at the May 1999 Travel Board hearing is 
related to a fall from a tower/scaffolding in service when he 
slipped coming down and landed on his feet with his legs 
straight, causing his knees to jam and buckle.  

Service medical records show no complaint or finding of any 
knee disability.  

At the April 1996 VA examination, the appellant described the 
incident during service of falling while descending from a 
tower and injuring his knees.  He stated that he had 
experienced knee pain ever since.  Clicking was noted in the 
knees with movement, and there was some tenderness on 
movement of each patella medially and on palpation of the 
lateral joint lines bilaterally.  A diagnosis of 
chondromalacia of both knees was reported.  It was noted that 
1993 X-rays of the knees had been negative.  An MRI of the 
knees in April 1996 revealed small effusion of both knees.  

A September 1997 VA medical examination noted lateral 
instability in the left knee with some crepitus.  X-rays of 
the knees at the time were negative.  

Although the appellant is currently diagnosed with bilateral 
knee disability, the first manifestation of any knee problem 
is shown to have been several years after service.  There has 
been no competent evidence presented to corroborate the 
appellant's claim of an injury to his knees during service.  
In the absence of medical evidence demonstrating that the 
appellant had knee disability in service, the Board is unable 
to identify a basis to grant service connection for his 
current chondromalacia of the knees.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for bilateral knee disability.  
Instead, he has only offered his own rather general arguments 
to the effect that he has bilateral knee disability that is 
related to service, along with his testimony at the May 1999 
Travel Board hearing as to how he injured his knees during 
service.  It is noted that the appellant has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that his chondromalacia of the knees is related 
to active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



V.  Tinnitus

The appellant contends that he is entitled to service 
connection for tinnitus.  He provided testimony at the May 
1999 Travel Board hearing describing constant ringing in his 
ears since being exposed to acoustic trauma from constant 
missile shelling while on active duty in Southwest Asia 
during the Persian Gulf War.  

Service medical records show a complaint of ringing in the 
right ear in October 1990, which was during the appellant's 
period of active duty for training.  During his period of 
active duty, from January to May 1991, he had no complaints 
of ringing in his ears, and he did not indicate any history 
of ringing in the ears at his March 1991 separation 
examination.  

Subsequent to his active duty, the appellant initially 
complained of tinnitus at the April 1996 VA examination, 
where he described constant ringing in his right ear since 
March 1991.  The diagnoses included tinnitus of the right 
ear.  A September 1997 VA audiometric examination noted that 
the appellant provided a history of having experienced 
moderate to severe and constant tinnitus on the right, which 
he attributed to exposure to hazardous military noise during 
Desert Storm.  At a VA ear, nose, and throat examination 
later in September 1997, the appellant claimed he had 
experienced constant tinnitus since 1991 when he was exposed 
to loud shelling type noises in Southwest Asia, especially at 
night.  The diagnoses included constant tinnitus since 1991.  

Notwithstanding the fact that the veteran had no complaints 
of tinnitus during his five months period of active duty 
after the isolated complaint of tinnitus in the right ear in 
October 1990, and did not indicate any tinnitus problems at 
his separation from active duty in May 1991, his complaints 
of problems with tinnitus since service are unrebutted by 
anything in the record.  The postservice medical evidence 
does not show a complaint of tinnitus until April 1996, 
almost five years after service.  However, he claimed in 
April 1996, and thereafter, that he had experienced tinnitus 
since being subjected to acoustic trauma from shelling during 
the Persian Gulf War.  Resolving all doubt in the veteran's 
favor, the Board finds that the appellant's claim that his 
tinnitus is due to exposure to acoustic trauma in service is 
supported by the record.  

VI.  A Seizure Disorder

The appellant asserts that because he began to experience 
seizures after he returned from the Persian Gulf War, and he 
had not had any seizures prior to his period of active duty 
in 1991, his seizure disorder must be considered to have had 
its origin in service.  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for a seizure disorder was 
in a March 1993 rating decision, the Board must determine 
whether new and material evidence has been received 
subsequent to the March 1993 rating decision sufficient to 
reopen that claim.  

The March 1993 rating decision denied the appellant's claim 
of entitlement to service connection for a seizure disorder 
on the basis that the evidence did not show that a seizure 
disorder had been present in, or aggravated, by service.  
After the appellant was notified of the March 1993 rating 
decision (later in March 1993) and submitted a notice of 
disagreement with the rating decision in August 1993, he was 
issued a SOC in August 1993.  However, he did not perfect his 
appeal by filing a timely substantive appeal, and, therefore, 
the March 1993 rating decision became final.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992); currently 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

The medical evidence submitted since the March 1993 rating 
decision includes an August 1996 VA PTSD examination report 
in which the examiner described the appellant's history of 
seizures in 1992 and current problems with seizures, once or 
twice a week, and indicated that the work-up for epilepsy was 
not confirming of classical epileptic or narcoleptic 
seizures.  The diagnoses included non-epileptic seizures.  
The same examiner performed a subsequent VA examination for 
miscellaneous neurological disorders in October 1996 and 
reported that the appellant's pseudoseizures had begun six 
months after Desert Storm and still occurred three times a 
day before medications.  The diagnosis was pseudoseizures by 
history.  An October 1997 VA epilepsy examination noted that 
electroencephalograms performed in August 1995 and October 
1995 were normal, as was an August 1995 magnetic image of the 
brain.  The examiner indicated that the evidence failed to 
demonstrate that the appellant had an epileptic disorder.  
Rather, the examiner opined that the pseudo-seizures were 
part of the appellant's PTSD.  

Other evidence submitted since March 1993 includes statements 
from the appellant's family members, fellow servicemen, 
friends, and employers, dated in 1998 and 1999, some of which 
describe his problems with seizures since service, and the 
transcript of testimony provided by the appellant and his 
spouse at the May 1999 Travel Board hearing, at which he 
described his postservice problems with seizures.  

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence since the last time the claim was denied on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

The Board finds the medical records dated since March 1993, 
the several statements submitted from family members, fellow 
servicemen, friends, and employers, and the appellant's 
various statements and testimony to be new, as they were not 
previously considered.  Although new, the Board does not find 
this evidence to be material because it does not establish 
that the appellant has a seizure disorder that is related to, 
or was incurred or aggravated, during active service.  The 
Board acknowledges the appellant's arguments regarding 
service incurrence of his pseudo seizures; notwithstanding, 
he is not competent to render a medical opinion regarding 
incurrence of a disability in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The clinical records showing current diagnosis of a non-
epileptic seizure disorder is also new, but is not material 
in that it does not reflect that pertinent disability had its 
onset or was aggravated during active duty, or that an 
epileptic disorder may be presumed to have been incurred 
during active duty.  Accordingly, the additional evidence 
submitted is not so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim of 
entitlement to service connection for a seizure disorder.  
Therefore, the evidence cannot be considered new and material 
for the purpose of reopening the claim.  


ORDER

Service connection is denied for PTSD, a skin disorder, a 
genitourinary disorder, and bilateral knee disability.  

Service connection is granted for tinnitus.  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a seizure 
disorder, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

